Citation Nr: 1700603	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  04-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for post-operative residuals of left epididymectomy (previously claimed as epididymitis).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1956 to March 1960 and in the United States Air Force from April 1961 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Washington, D.C. Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2005 the Veteran testified at a RO hearing, In August 2006, the Veteran testified at a Central Office Hearing in Washington, D.C. and the Veteran testified before the undersigned at a November 2015 Video Conference hearing.  The transcripts of all three hearings are of record.

In January 2016, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claim for increased rating for post-operative residuals of left epididymectomy.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AOJ has complied with some of the Board's remand directives.  Unfortunately, the VA examination provided to the Veteran has been found to be, in part, inadequate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


	(CONTINUED ON NEXT PAGE)


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Board in the January 2016 directives instructed the examiner to conduct any medically indicated tests.  In the subsequent examination, the examiner wrote that "A testicular ultrasound has been scheduled.  The appointment is for 3/16/2016 at 3:00 pm.  The results will be added as an addendum to this
Exam when the ultrasound is completed."  The record does not contain any additional evidence about this ultrasound; whether it was conducted or if the Veteran missed the appointment.  Thus, the Board must find that the all medically indicated tests were not conducted, and remand the appeal once again to ensure that the directives are completed.  See Stegall v. West, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

The Board notes that the Veteran appears to have continued to have medical care at the VA treatment center.  The claims file contains VA treatment records up until February 2016 and VA treatment, mental health records, from March 2016 to June 2016.  The Board finds as the claim is being remanded that the VA treatment records from the Atlanta VAMC and affiliated outpatient clinics should be update accordingly.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response all VA treatment records from the Atlanta VAMC starting from February 2016 should retrieved and associated with the claims file.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development has been accomplished, schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to identify any sleep disorders, to include sleep apnea, and their etiology(s), and determine the severity of his service connected post-operative residuals of left epididymectomy (previously claimed as epididymitis).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  

All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report. Specifically, a testicular ultrasound should be conducted if possible with the test results reported.

(A).  The examiner should determine the nature and severity of the Veteran's post-operative residuals of left epididymectomy.

(B).  Following examination of the Veteran, the examiner should identify what symptoms, the Veteran currently manifests that are attributable to his post-operative residuals of left epididymectomy.

Any conclusion should be accompanied by supporting rationale.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

